Case 3:17-cv-00108-GPC-MDD Document 870-3 Filed 02/15/19 PageID.89838 Page 1 of 4


  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2   FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4   Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6   Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
      FISH & RICHARDSON P.C.
  7
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
      Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
  9
 10   William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
      Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
 11   BOIES SCHILLER FLEXNER LLP
      1401 New York Avenue, N.W.
 12
      Washington, D.C. 20005
 13   Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14   Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
 16                        UNITED STATES DISTRICT COURT
 17                      SOUTHERN DISTRICT OF CALIFORNIA
 18                                        Case No. 3:17-CV-00108-GPC-MDD
      IN RE:
 19                                        [Consolidated with Case No. 3:17-CV-01010-
      QUALCOMM LITIGATION,                 GPC-MDD]
 20
                                           APPENDIX OF EXHIBITS TO APPLE
 21                                        INC.’S MOTION IN LIMINE NO. 8 TO
 22                                        EXCLUDE EVIDENCE OF 2015
                                           MEETING
 23
                                           Judge:             Judge Gonzalo P. Curiel
 24                                        Date:              March 14, 2019
 25                                        Time:              1:30 p.m.
                                           Courtroom:         2D
 26
 27
 28

                                                                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 870-3 Filed 02/15/19 PageID.89839 Page 2 of 4



  1         Pursuant to Local Rule 5.1(e), Plaintiff and Counterclaim-Defendant Apple Inc.
  2   (“Apple”), hereby submits their Appendix of Exhibits to Its Motion in Limine No. 8 to
  3   Exclude Evidence of 2015 Meeting:
  4
        EX.    DECL.             DESCRIPTION                                   PAGE
  5
                                                                               NOS.
  6
       A       Mauser            Deposition of Bruce Sewell [Excerpts],        1–7
  7
               Declaration       April 4, 2018
  8            Mauser            Apple Inc.’s Responses and Objections to
       B                                                                       8 – 71
  9            Declaration       Qualcomm Incorporated’s First Set of
 10                              Interrogatories, October 17, 2017
 11    C       Mauser            Deposition of Seung Ho Ahn [Excerpts],        72 – 77
               Declaration       March 29, 2018
 12
 13
 14   Dated: February 15, 2019      Respectfully submitted,
 15
                                   By:    /s/ William A. Isaacson
 16                                      Juanita R. Brooks, SBN 75934, brooks@fr.com
 17                                      Seth M. Sproul, SBN 217711, sproul@fr.com
                                         FISH & RICHARDSON P.C.
 18                                      12390 El Camino Real
 19                                      San Diego, CA 92130
                                         Phone: (619) 678-5070; Fax: (619) 678-5099
 20
                                         Ruffin B. Cordell (D.C. Bar No. 445801;
 21
                                         pro hac vice) cordell@fr.com
 22                                      Lauren A. Degnan (D.C. Bar No. 452421;
                                         pro hac vice) degnan@fr.com
 23                                      FISH & RICHARDSON P.C.
 24                                      1000 Maine Avenue, S.W., Suite 1000
                                         Washington, D.C. 20024
 25                                      Phone: (202) 783-5070; Fax: (202)783-2331
 26
                                         William A. Isaacson (D.C. Bar No. 414788;
 27                                      pro hac vice) wisaacson@bsfllp.com
 28                                      Karen L. Dunn (D.C. Bar No. 1002520;

                                            -1-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 870-3 Filed 02/15/19 PageID.89840 Page 3 of 4



  1                                  pro hac vice) kdunn@bsfllp.com
  2                                  BOIES SCHILLER FLEXNER LLP
                                     1401 New York Avenue, N.W.
  3                                  Washington, D.C. 20005
  4                                  Phone: (202) 237-2727; Fax: (202) 237-6131

  5                             Attorneys for Plaintiff and Counterclaim-Defendant
                                Apple Inc.
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        -2-                 CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 870-3 Filed 02/15/19 PageID.89841 Page 4 of 4



  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on February 15, 2019, to all counsel of record
  4   who are deemed to have consented to electronic service via the Court’s CM/ECF
  5   system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
  6   mail, facsimile and/or overnight delivery.
  7         Executed on February 15, 2019.
  8
                                                   /s/ William A. Isaacson
  9                                                William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             -3-                    CASE NO. 17-CV-00108-GPC-MDD
